DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 20-39 are pending.  Claims 1-19 were canceled and claims 21-39 added in the Reply filed 6/01/2022.  Claims 37-39 are withdrawn as directed to non-elected species. Claims 20-36 are presently considered.

Examiner Comments
It is unclear if the amendment to the preamble (i.e., “weight”) amounts to an attempt to change invention.  However, per MPEP § 819, the Office generally does not permit a shift in invention. Applicant is advised that no change in invention is permitted in the instant Application.  However, for purposes of the instant examination, the amendment from “length” to “weight” is understood to reflect only an intended and expected result fully satisfied by the positively recited method steps set forth in original claim 20, since neither the amended nor original claim limited the claim scope to a patient population “in need thereof” (see, e.g., MPEP §§ 2111.02, 2111.04).
Applicant has opted to add new claims 21-39, but failed to identify if the claims read upon the originally elected “single disclosed species, or single grouping of patentably indistinct species” (see, e.g., Requirement mailed 4/13/2021 at 8 at 2nd full ¶).  This is pertinent because, as noted in the Requirement, the Applicant is required to identify “claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added” (see, e.g., Requirement mailed 4/13/2021 at 8 at 5th full ¶).  Accordingly, the originally elected “single disclosed species, or single grouping of patentably indistinct species” as previously examined is understood to read upon instant claims 20-36 as described below, but not upon claims 37-39, as described below.

Election/Restrictions
Applicant’s election of Group III (claim 20) and the species of fusion protein comprising SEQ ID NO: 1 and SEQ ID NO: 96 as set forth at Example 16 used in the method recited at original claim 20 in the reply filed on 10/12/2021 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was been treated as an election without traverse (MPEP § 818.01(a)).
It is assumed Applicant properly elected a “single disclosed species, or single grouping of patentably indistinct species” as required by the Restriction/Election requirement (see, e.g., Requirement mailed 4/13/2021 at 8 at 2nd ¶).  Specifically, it is reasonably understood that Applicant choose to elect a “single grouping of patentably indistinct species”, wherein the “single grouping of patentably indistinct species” shared the generic steps explicitly set forth at original claim 20 using the specific sequence specified at Example 16 (e.g., SEQ ID NOs: 756 or 798, which are identical).  This is pertinent because the originally elected “single grouping of patentably indistinct species” was understood to read upon all “patentably indistinct” species sharing the following generic steps at claim 20 as filed 1/30/2020:
20.A method of increasing small intestine length in a subject, the method comprising administering to the subject a recombinant fusion protein, the recombinant fusion protein including a glucagon-like protein-2 (GLP-2) sequence having SEQ ID NO: 1 and an extended recombinant polypeptide (XTEN) having SEQ ID NO: 96.
Wherein the specific recombinant fusion protein sequence corresponded to instant SEQ ID NO: 756 (or SEQ ID NO: 798, which is identical).  Accordingly, all species within the scope of the elected “single grouping of patentably indistinct species” are understood to be patentably indistinct with respect to all unspecified parameters (e.g., a specific patient population “in need thereof”; a specific route of administration; concentration; or any additional parameters).  Therefore, such differences are understood to not result in patentable distinctiveness relative to the originally elected “single grouping of patentably indistinct species”, because all intended or expected results stemming from performing the exact same generic method steps are understood refer to the same “patentably indistinct” grouping of species that share the method steps of original claim 20 (see, e.g., Requirement mailed 4/13/2021 at 8 at 2nd ¶; see original claim 20 as filed 1/30/2020) by administering instant SEQ ID NO: 756 (or SEQ ID NO: 798, which is identical) to a subject.
	The amendments filed 6/01/2022 are understood to not exclude the previously examined and originally elected species or grouping of patentably indistinct species.  All newly added claims directed to intended or expected results fully satisfied by the performance of the active method steps at original claim 20 using instant SEQ ID NO: 756 (or SEQ ID NO: 798, which is identical) are understood to continue reading upon the originally elected “single grouping of patentably indistinct species” (see, e.g., MPEP § 2111.02(II); see also MPEP § 2111.04, noting that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”). Specifically, newly added claims 21-36 are understood to read upon the originally elected “single grouping of patentably indistinct species.  
Newly added claims 37-39 recite additional, active method steps that were not present in the originally elected “single grouping of patentably indistinct species”, and have not yet been examined and are therefore withdrawn (see, e.g., MPEP § 803.02(III)(A)).
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
Following search and examination, the originally elected “single disclosed species, or single grouping of patentably indistinct species” has again been deemed obvious in view of the prior art as applied below.  
	Accordingly, amended claims 20-36 are presently considered.

Priority
	The earliest priority claim of record is presently Provisional Application 61/573,748 filed 09/12/2011.

Information Disclosure Statement
	The IDS submitted 6/1/2022 is acknowledged and presently considered.
Applicant should note that some documents disclosed on the IDS form submitted on 6/1/2022 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority claim of record is presently Provisional Application 61/573,748 filed 09/12/2011.  Therefore, anything published in 2010 or after 2010 must be identified with a proper date including both month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 20 is pending and presently claims and recites:
20. (Currently Amended) A method of increasing small intestine weight in a subject, the method comprising administering to the subject a recombinant fusion protein, the recombinant fusion protein including a glucagon-like protein-2 (GLP-2) sequence having SEQ ID NO: 1 and an extended recombinant polypeptide (XTEN) having SEQ ID NO: 96, wherein the XTEN is linked to the C-terminus of the GLP-2 directly or indirectly through a spacer sequence of 1 to about 50 amino acid residues, and wherein the recombinant fusion protein exhibits a half-life that is at least 100 hours when administered to the subject.
The applicable claim interpretation is set forth below.
“Comprising” is an open-ended transitional terms (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  Furthermore, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The transitional phrase “having” at claim 20 is reasonably understood to be synonymous with “comprising” in this application and context (see, e.g., MPEP § 2111.03(I), (IV)).  This is reasonable, because zero fusion proteins consisting of only SEQ ID NO: 1 fused to SEQ ID NO: 96 have been identified on record, and therefore the elected “single disclosed species, or single grouping of patentably indistinct species” is understood to encompass the subgenus of sequences that “comprise” both SEQ ID NO: 1 as well as SEQ ID NO: 96.
“About” is undefined on record, and therefore the term is given its normal meaning within the biochemical arts. Examiner notes that the term “about” is understood in the biochemical arts to generally mean “within 20 percent” (see, e.g., US 2009/0028832 A1 at ¶[0111]; see also US 2009/0105341 A1 at ¶[0049]; see also US 2012/0178676 at ¶[0277]), or even more broadly “within 1 or more than 1 standard deviation” (see US 2012/0178676 A1 at ¶[0277]).  Accordingly, with respect to the instant disclosure and with prior art of record, unless the term “about” is otherwise clearly defined, the term is reasonably inferred to indicate a range either “within 20 percent” or otherwise “within 1 or more than 1 standard deviation”.
Regarding amended claim 20 and the preamble statement “of increasing small intestine weight in a subject”, the preamble statement is understood to be a recitation of an intended or expected result fully satisfied by positively recited method steps set forth in the body of the claim (see, e.g., MPEP §§ 2111.02(II), 2111.04). In view of the original disclosure, such activity is understood to necessarily occur in the presence of GLP-2-2G peptides (see, e.g., Spec. at Fig. 21B and ¶[00386], stating “[r]esults from the small intestine length (Fig. 21B) showed a significant increase for  . . . GLP-2-2G peptide”; see also id. at Fig. 18, showing GLP2-2G yielded a higher average measured SI length relative to the negative control).  This understanding is consistent with the GLP2-2G arts as discussed below (see discussion below regarding increases in small intestine length and weight in view of Kaji et al., Martin et al., US 5,952,301, and US 2006/0135424 A1, each cited in the previous action).
The patient population is not specified nor limited to patients “in need thereof” of methods of “of increasing small intestine weight”.  Accordingly, the patient population is reasonably inferred to broadly include any patient in need of treatment with a GLP-2 (e.g., SEQ ID NO: 1) for any reason.
At amended claim 20 and in the elected “single grouping of patentably indistinct species”, the route of administration is not specified, and is therefore given the broadest reasonable interpretation to include any administration route disclosed on record or associated with GLP-2 in the prior art, including intravenous injection routes, and the additional routes at newly added claim 22.
SEQ ID NO: 1 is understood to be GLP-2-2G and has the sequence: 
HGDGSFSDEMNTILDNLAARDFINWLIQTKITD
The “2G” portion of the name refers to the Gly substitution at position 2 of the GLP2 polypeptide and does not imply the presence of dipeptide linker of “Gly-Gly”.  SEQ ID NO: 1 is a prior art element, which was disclosed in at least US 5,789,379 (cited in previous action), and corresponds to the prior art designations of CAS Registry No. 197922-42-2, ALX 0600, Gattex, Glucagon-like peptide II [2-glycine] (human), Revestive, and Teduglutide. The expected and predicted activity of GLP2 peptides, including Teduglutide (i.e., instant SEQ ID NO: 1), includes at least:
Successful “treatment of short-bowel syndrome, Crohn’s disease, and other gastrointestinal disorders” (see, e.g., Marier1 at abs, § Discussion at 1297-1298).
Increased colon length (see, e.g., US20060105948 at ¶[0040])
Increased small and large intestinal weight (see, e.g., Marier at 1290 at col I at 1st partial ¶).  
Repair of intestinal epithelium (see, e.g.,Marier at 1289 at col II).
“[M]arkedly stimulat[ing] small intestine growth” (see US 5,952,301 at col 10 at lines 42-55; see also US 2006/0135424 A1 at ¶[0061]).  
Increasing intestinal adaptation in short bowel syndrome patients by increasing small bowel length, small bowel surface area, and at least villus height2 (see esp. Martin at G967 at col II at § Gross and Microscopic Morphology, noting that “GLP-2 animals had . . . . significant increases in villus height, small bowel length, and bowel surface area”; see also id. at G971 at col II at 1st partial ¶).
Increased small bowel length3 (see, e.g., Kaji, at abs, 139 at col I at 1st full ¶, Table 1 on 141, 143 at § 3.1, 143 at col II at penultimate ¶); and 
GLP2 analogues are expected to improve indomethacin-induced intestine damage (see, e.g., US 2003/0040478 A1 at ¶¶[0005]-[0006], [0062]).  
Accordingly, one of ordinary skill in the GLP2 peptide arts, at the time of the instant invention, would have reasonably expected and predicted that administration of a prior art GLP-2 peptide (e.g., instant SEQ ID NO: 1) would predictably treat gastrointestinal disorders as well as increase small intestine length, among other things, as evidenced by the prior art above (all cited in previous action).
SEQ ID NO: 96 is understood to be an XTEN sequence, namely “XTEN_AE864” (a.k.a., AE864), which has the sequence:
GSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGSPAGSPTSTEEGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEEGSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEEGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAP
The prior art of Shellenberger discloses XTEN AE864 (see, e.g., Shellenberger at title, abs, Table 1 on 1188, Supp. at 18/19-19/19; cited in previous action).  The expected and predicted activity of XTEN sequences was known in the prior art. Specifically, XTEN sequences are prior art elements (see, e.g., WO 2010091122 A1 at abs, ¶[0041]).  Such sequences have art-recognized applications, including improvements in half-life of peptide therapeutics from 3 to 125 fold (see, e.g., Schellenberger4 at Table 1 on 1188); retention of biological activity (see, e.g., WO’122 at ¶¶[00129], [00174]); as well as multiple expected benefits such as enhanced solubility, increased protease resistance, low immunogenicity, increased metabolic stability, reduced rate of absorption, enhanced terminal half-life, and reduced adverse effects (see, e.g., WO’122 at ¶¶[00138]).  Accordingly, one of ordinary skill in the XTEN arts, at the time of the instant invention would have been aware of XTEN sequences and their ability to improve overall biological activity of peptide therapeutics (see, e.g., WO’122 at ¶¶[0008]).  
As required by amended claim 20, SEQ ID NO: 96 is understood to be linked to the C-terminus of the GLP-2 sequence of SEQ ID NO: 1 “directly”, or otherwise “indirectly through a spacer” consisting of “1 to about 50 amino acids” (see, e.g., amended claim 20, emphasis added). Therefore, amended claim 1 is understood to recite and require a recombinant fusion protein comprising of the general structure
[SEQ ID NO: 1]-[AA]0-about 50-[SEQ ID NO: 96]
which may also be written as 
[GLP-2-2G]-[AA]0-about 50-[XTEN AE864]
wherein “AA” represents an amino acid residue within a spacer domain, “0” represents a “direct” linkage, and the remainder of the range up to “about 50” is understood to be the maximum length of the spacer indirectly linking the GLP-2 and XTEN sequences. As noted about, “about” is reasonably understood to mean ±20%, and therefore “about 50” is understood to correspond to an upper limit of 60, and therefore the genus of recombinant fusion proteins may be written as
[GLP-2-2G]-[AA]0-60-[XTEN AE864]
The claimed genus is understood to encompass embodiments having optional C- and N-terminal moieties and domains. 
Regarding the polypeptides used in the elected “single disclosed species, or single grouping of patentably indistinct species”, the recombinant polypeptide has been reasonably inferred to correspond to the sequence of instant SEQ ID NO: 756 (or SEQ ID NO: 798, which is identical), which satisfies the genus above as follows:
[GLP-2-2G]-[Gly]1-[XTEN AE864]
Therefore, the species of GLP-2 XTEN fusion protein identified in the response to restriction requirement has been reasonably inferred to correspond to SEQ ID NO: 756 (or SEQ ID NO: 798, which is identical), which comprises SEQ ID NO: 1 conjugated to SEQ ID NO: 96 via a single glycine residue, and is identified at Table 13 as GLP-2-2G-AE864. 
	Regarding amended claim 20 and the “wherein” clause reciting 
...wherein the recombinant fusion protein exhibits a half-life that is at least 100 hours when administered to the subject,
this “wherein” language does not correspond to any structure/function teaching of record, and therefore is not interpreted as a functional limitation altering the scope of the claim.  Rather, the “wherein” clause has been reasonably understood to simply express the intended result of the positively recited method steps of instant claim 20 (see, e.g., MPEP § 2111.04). Specifically, the “wherein” clause is understood to be fully satisfied upon “administering to [a] subject a recombinant fusion protein” having the general structure of 
[SEQ ID NO: 1]-[AA]0-about 50-[SEQ ID NO: 96],
or otherwise fully satisfied upon “administering to [a] subject a recombinant fusion protein” having the general structure of present in the elected “single disclosed species, or single grouping of patentably indistinct species” requiring “administering to [a] subject a recombinant fusion protein” having the general structure of 
[GLP-2-2G]-[Gly]1-[XTEN AE864]
(see, e.g., MPEP § 2111.04), noting that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, and that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”).
	Regarding the “wherein” clauses at newly added claims 23-31 and 35-36, the “wherein” clauses at each of claims 23-31 and 35-36 do not correspond to any structure/function teaching of record, and therefore these clauses have not been interpreted as a functional limitation altering the scope of the claim.  Rather, the “wherein” clause has been reasonably understood to simply express the intended result of the positively recited method steps of instant claim 20 (see, e.g., MPEP § 2111.04). Specifically, the “wherein” clause is understood to be fully satisfied upon “administering to [a] subject a recombinant fusion protein” having the general structure of 
[SEQ ID NO: 1]-[AA]0-about 50-[SEQ ID NO: 96] ,
or otherwise fully satisfied upon “administering to [a] subject a recombinant fusion protein” having the general structure of present in the elected “single disclosed species, or single grouping of patentably indistinct species” requiring “administering to [a] subject a recombinant fusion protein” having the general structure of 
[GLP-2-2G]-[Gly]1-[XTEN AE864]
(see, e.g., MPEP § 2111.04), noting that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, and that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”).  Accordingly, newly added claims 23-31 and 35-36 are understood to be satisfied by all prior art that anticipates or renders obvious independent claim 20.
	Newly added claim 32 only recites “wherein the GLP-2 comprises human GLP-2”, wherein instant claim 20 requires that the GLP-2 is a sequence “having SEQ ID NO: 1”, which is not a natural human sequence, but is instead a synthetic human GLP-2 analog comprising a glycine substitution at position 2.  Accordingly, claim 32 has been rejected under 35 USC § 112(d), below.
		Additional claim interpretations are provided below.

New Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-32 and 35-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, and is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  An alternative claim interpretation has been considered and is addressed below in a separate rejection under 35 USC § 112(b).
	Instant claims 23-31 and 35-36 each depend directly or indirectly from independent claim 20.  However, each of dependent claims 23-31 and 35-36 currently differ from amended claim 20 by the recitation of a non-limiting “wherein” clause as explained in the claim interpretation section set forth above.  Specifically, none of the “wherein” clauses correspond to any structure/function teachings of record and therefore do not reasonably appear to correspond to a “functional limitation” that further limits any steps, structures, or parameters as set forth at instant claim 20.  Rather, each “wherein” clause has been reasonably understood to simply express the intended result of the positively recited method steps of instant claim 20 (see, e.g., MPEP § 2111.04). Specifically, the “wherein” clause is understood to be fully satisfied upon “administering to [a] subject a recombinant fusion protein” having the general structure of 
[SEQ ID NO: 1]-[AA]0-about 50-[SEQ ID NO: 96] ,
(see, e.g., MPEP § 2111.04), noting that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, and that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”).  Accordingly, the basic question under 35 USC 112(d) is simply “how does the dependent claim scope differ from the independent claim scope?”  Here, zero differences in claim scope are unambiguously identified on record and the Examiner has been unable to identify even a single embodiment within the scope of claim 20 that would not fully satisfy all “wherein” statements set forth at dependent claims 23-31 and 35-36.  Accordingly, claims 23-31 and 35-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  If Applicant disagrees, Applicant should unambiguously identify all species of method within the scope of claim 20 that are excluded from the scope of each dependent claim in view of the “wherein” clauses.
	Newly added dependent claim 32 depends from independent claim 20, but the dependent claim recites “wherein the GLP-2 comprises human GLP-2”.  However, independent claim 20 requires that the GLP-2 is a sequence “having SEQ ID NO: 1”, wherein SEQ ID NO: 1 is not a human GLP-2, but instead is a synthetic human GLP-2 analog comprising a glycine substitution at position 2 as explained in the claim interpretation section set forth above.  Accordingly, claim 32 has been rejected under 35 USC § 112(d) for failing to include all the limitations of the claim upon which it depends.
Accordingly, claims 23-32 and 35-36 are rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim interpretation: For purposes of the instant rejections, the “wherein” clauses at amended claims 20, 23-31, and 35-36 are not interpreted as set forth in the claim interpretation section above, but are instead alternatively presumed to be “functional limitations” that are intended to further limit the pending claim scope relative to the explicit structures, parameters, and steps actually recited.
Amended claims 20, 23-31, and 35-36 were amended in the Reply filed 6/01/2022 to recite “wherein” clauses, which only for purposes of the instant rejection, have been interpreted to be functional limitations (see, e.g., MPEP § 2173.05(g)).  Here, the “wherein” clauses do not correspond to any specific structure/function requirements set forth in the originally filed disclosure.  This is problematic because, per MPEP § 2173.05(g)
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).
Here, the plain language of claim 20 encompasses all possible methods comprising the step of “administering to [a] subject a recombinant fusion protein” having the general structure of 
[SEQ ID NO: 1]-[AA]0-about 50-[SEQ ID NO: 96]
(see, e.g., instant claim 20), regardless of patient population, route of administration, concentration of polypeptide administered, duration of administration, repeated administration, age of patient, gender of patient, etc.  Therefore, it is plausible that the “wherein” clauses represent functional limitations intended to narrow the scope of the claimed embodiments to embodiments limited by patient population, route of administration, concentration, age, gender, pharmaceutical excipient, etc., etc.  The problem is that the record provides zero guidance on how such potential functional limitations actually further narrow such parameters, if at all. Therefore, artisans would be left to merely “guess” at what embodiments may or may not satisfy the claims and constitute infringement.  Per MPEP § 2173, 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.
.... claims that do not meet this standard must be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.
Here, the boundaries are not clear because it is unknown if the “wherein” statements further limit the explicitly recited steps and structures set forth at claim 20, or not.  If they do further limit the scope, it is prima facie unclear how; and if they do not further limit the scope, then the dependent claims are properly rejected under 35 USC § 112(d) for failing to further limit the scope of the claims (see alternate rejection under 35 USC §112(d), set forth above).  Furthermore, there is close prior art of record (see, e.g., rejection in view of at least Marier et al. and Schellenberger et al. as set forth below, incorporated herein), and the Supreme Court has explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty" (see, e.g., Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)). Accordingly, claims 20, 23-31, and 35-36 are each rejected as indefinite because they each ostensibly recite a functional claim limitation in the form of a “wherein” clause that may or may not alter the scope of the pending claims by narrowing the structures, steps, concentrations, administration route, pharmaceutical excipients, patient population, patient age, etc.
	Claims 21-36 depend directly or indirectly from an indefinite base claim, and fail to clarify the point of indefiniteness.  Accordingly, the dependent claims are rejected for at least the reasons set forth above as applied to the independent claim.
	Accordingly, claims 20-36 are rejected.

Maintained or Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20-31 and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marier et al. (Pharmacokinetics, safety, and tolerability of teduglutide, a glucagon-like peptide-2 (GLP-2) analog, following multiple ascending subcutaneous administrations in healthy subjects, J. Clin. Pharmacol., vol. 48(11):1289-99 (Nov. 2008); hereafter “Marier”; cited in previous action) in view of US 2006/0105948 A1 (Kodra et al.; May 18, 2006; cited in previous action), Schellenberger et al. (A recombinant polypeptide extends the in vivo half-life of peptides and proteins in a tunable manner, Nature Biotechnology, vol. 27(12):1186-1190 and 20 pages of online supplemental material (Nov. 15, 2009); hereafter “Schellenberger"; cited in previous action), Martin et al., Glucagon-Like peptide-2 induces intestinal adaptation in parenterally fed rats with short bowel syndrome, Am. J. Physiol. Gastrointest Liver Physiol., vol. 286:G964-G972 (Feb. 12, 2004); hereafter “Martin”; cited in previous action), and in view of Kaji et al. (The effects of variations in dose and method of administration on glucagon like peptide-2 activity in rats, European Journal of Pharmacology, vol. 596:138-145 (online Aug. 22, 2008); hereafter “Kaji”; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, and those interpretations are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  Instant SEQ ID NO: 1, having the sequence of “HGDGSFSDEMNTILDNLAARDFINWLIQTKITD” and corresponding to the CAS Registry No. 197922-42-2, is also known in the art as Teduglutide.
Regarding claim 20 and instant SEQ ID NO: 1, Marier teaches and discloses Teduglutide, which is synthetic analog of human GLP-2 containing a single amino acid substitution at the second position of the N-terminus, and is referred to as [Gly2]-hGLP-2 (see, e.g., Marier at 1290 at col I at 1st partial ¶).  Therefore, the therapeutic protein of Teduglutide is a prior art element (id.) having known utility (see, e.g., Marier at abs, § Discussion at 1297-1298), including the “treatment of short-bowel syndrome, Crohn’s disease, and other gastrointestinal disorders” (see, e.g., Marier at abs).  Accordingly, instant SEQ ID NO: 1 is not a point of novelty, but instead a prior art element.  Regarding claims 20-21 and the step of administering Teduglutide to a human subject, Marier teaches and discloses methods of administering Teduglutide for the treatment of short-bowel syndrome (SBS) and other gastrointestinal disorders (see, e.g., Marier at 1290 at col I at 2nd full ¶, 1290 at col II at 1st full ¶, 1290 at col II at final ¶, Table 1 on 1291, Tables II and III on 1294), wherein Teduglutide was administered to human subjects (see, e.g., Marier at 1290 at col II at final ¶ to 1291 at col I at 2nd full ¶, 1291 at col I-II at bridging ¶).  Regarding instant claim 22, Marier discloses that Teduglutide was administered to patients via subcutaneous injections (see, e.g., Marier at 1290 at col II at final ¶). In sum, in view of Marier, one of ordinary skill in the art would readily appreciate how to make, use, and administer Teduglutide as a therapeutic for the treatment of gastrointestinal disorders.  
The prior art of Marier differs from the claimed invention as follows:  The Teduglutide administered to subjects in Marier is not linked to an XTEN sequence having the sequence of SEQ ID NO: 96 (“AE864”).
Teduglutide treatments had an art-recognized problem, namely a short half-life: Marier reports that Teduglutide only has a half-life of 3.20 hours (see, e.g., Marier at 1290 at col I at 1st full ¶).  In addition, US20060105948A1 identifies that GLP-2 peptides such as Teduglutide have short biological half-lives (see, e.g., US’948 at ¶[0013], claims 1 and 7, noting that Teduglutide is “A2G-GLP-2(1-33)”).  
The prior art identified a solution for the art-recognized problem: Specifically, US’948 informed artisans that GLP-2 peptides could be desirably conjugated to hydrophilic moieties, such as PEG, to improve half-life in order to predictably yield improved pharmaceutical compositions for use in the treatment of gastrointestinal disorders (see, e.g., US’948 at ¶¶[0014]-[0015], [0017], claims 1 and 7).  Therefore, in view of the prior art, an artisan would be motivated to combine the GLP-2 peptide of Teduglutide with art-recognized hydrophilic moieties, like PEG, to desirably and predictably improve the half-life of Teduglutide in the manner suggested by US’948.
XTEN, like PEG, is a hydrophilic moiety that improves half-life: Schellenberger is cited herein to establish that XTEN sequences are prior art elements with known utility (see, e.g., Schellenberger at abs), specifically XTEN sequences are used to increase the plasma half-life of therapeutics and decrease dosing frequencies (see, e.g., id. at abs, 1189 at col I at last ¶, 1190 at col I at 1st full ¶).  Critically, Schellenberger explicitly provides a teaching, suggestion, and motivation to use and substitute XTEN sequences in place of PEGylation by stating that XTEN is advantageous and desirable relative to traditional PEGylation, which "can increase production costs and yield complex mixtures", lead to "renal tubular vacuolation" in animals, and accumulate in the kidney leading to interference with glomerular filtration, among other things (see, e.g., Schellenberger at 1186 at col I at 1st full ¶, 1189 at col I-II at bridging ¶).  Schellenberger additionally teaches that “XTEN is applicable to a wide[] variety of drugs”, “XTEN . . . can be expressed in either bacterial or mammalian cells”, “XTEN . . .enabl[es] multivalency and multispecificity", and XTEN provides "the ability to control the terminal half-life of XTEN fusion construct[s]" (see, e.g., Schellenberger at 1189 at col II at 1st full ¶). In sum, the prior art of Schellenberger teaches and discloses that XTEN is a hydrophilic moiety capable of improving the half-life of therapeutic proteins, and that XTENs are superior to PEGylation.  Accordingly, an artisan looking to improve Teduglutide half-life using hydrophilic moieties in the manner suggested by US’948, would reasonably be directed to utilize XTEN sequences to desirably and predictably improve the half-life of GLP-2 peptides like Teduglutide.
Instant SEQ ID NO: 96 is a prior art element and art-recognized XTEN sequence.  The prior art of Schellenberger discloses XTEN AE864 (see, e.g., Schellenberger at title, abs, Table 1 on 1188, Supp. at 18/19-19/19; compare id. with elected “single disclosed species, or single grouping of patentably indistinct species”, showing that XTEN AE864 was fully disclosed in the prior art). Schellenberger reasonably identifies and directs artisans to utilize XTEN AE864, and informs artisans that such compounds could be conjugated to therapeutic peptides (id.).  Accordingly, Schellenberger would reasonable inform and motivate artisans to utilize AE864 with other therapeutic proteins to predictably achieve the same effects (e.g., improved pharmacokinetics, improved half-life, etc.). Therefore XTEN sequences, including AE864, are prior art elements, and one of ordinary skill in the art would reasonably appreciate how to make and use such XTEN sequences commensurate with the Schellenberger disclosure.
Regarding instant claims 20, 33-34, and a linker or bridging amino acid between an XTEN sequence and Teduglutide, in view of the guidance provided by US’948 and Schellenberger, an artisan would have reasonably understood that GLP-2 peptides may be attached to hydrophilic moieties (including XTEN) via a linker, wherein the linker could be an amino acid such as glycine (see, e.g., US’948 at ¶¶[0053], [0089]-[0090]).  Accordingly, linking Teduglutide to a hydrophilic moiety via a glycine linker is not a point of novelty and would merely yield the expected and predicted result (i.e., linkage of two parts of a fusion protein without impacting the functionality of the two parts). 
The results of simply substituting an XTENylated form of Teduglutide into the methods disclosed by the primary reference would merely yield expected and predicted results, including the structures of instant claims 20 and 33-34. Specifically, the XTEN sequence would be predicted and expected to enhance the half-life and pharmacokinetic and pharmacodynamic properties of Teduglutide (see, e.g., Schellenberger at abs, 1187 at col I, 1188 at Table 1, noting 125 fold reported improvement using XTEN).  Such a fusion protein would be expected to exhibit the same or improved properties as the unmodified Teduglutide, including predictably increasing intestinal adaptation in short bowel syndrome patients by increasing small bowel length, small bowel surface area, and at least villus height5 (see esp. Martin at G967 at col II at § Gross and Microscopic Morphology, noting that “GLP-2 animals had . . . . significant increases in villus height, small bowel length, and bowel surface area”; see also id. at G971 at col II at 1st partial ¶); as well as increasing small bowel length6 (see, e.g., Kaji, at abs, 139 at col I at 1st full ¶, Table 1 on 141, 143 at § 3.1, 143 at col II at penultimate ¶); and also successfully providing “treatment of short-bowel syndrome, Crohn’s disease, and other gastrointestinal disorders” (see, e.g., Marier at abs, § Discussion at 1297-1298), increasing small and large intestinal weight (see, e.g., Marier at 1290 at col I at 1st partial ¶), and repairing intestinal epithelium (see, e.g.,Marier at 1289 at col II).
Regarding the added “wherein” clauses at instant claims 20, 23-31 and 35-36, the “wherein” clauses are reasonably understood to simply express the intended result of the positively recited method steps of instant claim 20 (see, e.g., MPEP § 2111.04). Therefore, all “wherein” clauses are understood to be fully satisfied by the originally elected “single grouping of patentably indistinct species”, wherein the polypeptide corresponding to instant SEQ ID NO: 756 (or 798, which is identical) “administer[d] to [a] subject” (see, e.g., MPEP § 2111.04), noting that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, and that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”).  Accordingly, claims 23-31 and 35-36 are rejected for the reasons set forth herein and applied to claim 20. 
In sum, the instantly claimed invention appears to be identical to the prior art methods of Marier, except that the Teduglutide being administered is further modified by conjugating it with a known XTEN sequence.  Such changes yield predicted and expected results as noted above.  The structure and function of each component was already known in the art as identified above.  The end result of increasing small intestine length (or weight) was known and expected in view of the prior art.  Clear motivation for modifying GLP-2 peptides such as Teduglutide with an XTEN exists in the art (e.g., improving Teduglutide pharmacological properties).  Accordingly, the instant claim does not appear to recite any novel or unexpected aspects.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the obvious combination of prior art elements (i.e., Teduglutide as taught by Marier and XTEN AE864 is taught by Schellenberger) according to known methods of administering Teduglutide to patients as taught by Marier, which would predictably yield treatment of gastrointestinal disorders and increased small intestine length (and weight), wherein the XTENylated Teduglutide would desirably exhibit enhanced pharmacokinetic and pharmacodynamic relative to unmodified Teduglutide up to about 125 fold (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the invention is the simple substitution of XTENylated Teduglutide in place of Teduglutide in the methods of Marier, wherein an artisan would be motivated to XTENylate Teduglutide to enhance half-life and pharmacological properties in the manner suggested by Schellenberger and US’948, and wherein such simple substitution would predictably yield treatment of gastrointestinal disorders and increased small intestine length (and/or weight), wherein the XTENylated Teduglutide would desirably exhibit enhanced pharmacokinetic and pharmacodynamic relative to unmodified Teduglutide (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the invention is the use of the known technique of XTENylation as taught and suggested by Schellenberger to improve the known prior art methods of administering Teduglutide as disclosed by the primary reference, wherein the use of such techniques would predictably and expectedly improve the half-life of Teduglutide in the manner identified by Schellenberger and US’948 (see, e.g., MPEP §§ 2143(I)(C), (D)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the prior art treatments of gastrointestinal disorders utilizing Teduglutide, and the process of improving therapeutic protein half-lives using XTENylation.  Each prior art element would merely be expected and reasonably predicted to performs the same function(s) in combination as they do separately.  Therefore, an artisan would reasonably expect that the combination of these two prior art elements would predictably yield an XTENylated form of Teduglutide, exactly as suggested by the prior art, wherein the fusion would have an improved half-life relative to Teduglutide exactly as suggested by the XTEN arts, and wherein such XTENylated Teduglutide could be utilized in known methods in place of unmodified Teduglutide. Furthermore, it is well-within the ordinary skill in the art to perform a known method using a known protein, modified by the known process of XTENylation, using a known XTEN, to obtain the exact results predicted and expected in view of the prior art, including increasing small intestine length in patients. 
No evidence of unexpected results has been placed on record commensurate in scope with the instant claims.
Accordingly, claims 20-31 and 33-36 are rejected. 

Response to Arguments
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive.
It is the Examiner’s understanding that Applicant is attempting to argue that the “wherein” statement at instantly amended claim 20 is sufficient to overcome the rejection (see, e.g., Reply filed 6/01/2022 at 5 at 2nd full ¶).  This is not persuasive for reasons set forth above in the claim interpretation section and discussed in the 35 USC §§ 112 and 103 rejections above.  In brief, the “wherein” statements are not functional limitations and do not further limit the scope of the originally elected “single grouping of patentably indistinct species” (see, e.g., MPEP § 2111.04, noting that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, and that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”).  If Applicant disagrees, Applicant should explicitly identify each exact species within the scope of original claim 20 that is not fully enabled to satisfy each “wherein” statement subsequently added to the claims. 
It is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G) by alleging the existence of skepticism of experts or otherwise inoperability of the prior art (see, e.g., Reply filed 6/1/2022 at 5 at 2nd full ¶, alleging that “[i]t is well-known . . .”, “one of ordinary skill in the art cannot reasonably predict . . ”, etc.).  These statements have been fully considered but not found persuasive in the absence of objective evidence commensurate in scope with the requirements set forth at MPEP §§ 716.05 and 716.07.  The burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I); MPEP § 716.07), and the prior art is presumed fully (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  No objective evidence of inoperability or skepticism of experts commensurate in scope with the requirements of MPEP § 716.05 or 716.07 have been placed on record at this time; critically, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
It is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G) by alleging the existence of “unexpected results” (see, e.g., Reply filed 6/1/2022 at 5 at 2nd full ¶, stating gains were “unexpected”; 5-6 at bridging ¶, alleging that “240 h . . . greatly exceeds . . . 3.2 h”; 6 at 3rd ¶, alleging activity that would not be predicted; passim).  This is not persuasive because no objective evidence commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.  Here, the alleged increase in half-life is the expected result rather than an unexpected result (see, e.g., MPEP § 716.02, § 716.02(a)(I); see also Schellenberger at abs, 1187 at col I, 1188 at Table 1, noting 125 fold reported improvement in half-life using XTEN).  To establish unexpected results for an expected property, the evidence must establish that the expected results occur to an unexpected extent (see, e.g., MPEP § 716.02(a)(I)), on the basis of statistically and practically significant evidence (see, e.g., MPEP § 716.02(b)(I)), which is fully explained (see, e.g., MPEP § 716.02(b)(II)), commensurate in scope with the claimed invention (see, e.g., MPEP § 716.02(d)), and provides a comparison of the claimed invention with the closest prior art of record (see, e.g., MPEP § 716.02(e)), wherein such evidence is set forth in the form of a Declaration (see, e.g., MPEP § 716.02(g)).  Here, Applicant is attempting to allege that an improved half-life of “240 h” is unexpected relative to a “reported 3.2 h terminal half-life of Teduglutide in humans” (see, e.g., Reply filed 6/1/2022 at 5-6 at bridging ¶).  This is not “unexpected” because Schellenberger teaches that XTEN is expected to improve the half-life of peptide therapeutics (see, e.g., Schellenberger at title, abs, passim) and Schellenberger exemplifies peptides conjugated to XTEN 864 (e.g., instant SEQ ID NO: 96) that show a 12-125 fold-improvement in half-life (see, e.g., Schellenberger at Table 1 at 1188).  Therefore, in view of the prior art, the expected and predicted half-life would improve from “3.2 h” to somewhere within the range of 38.4 h to 400 h (see id).  The fact that this is exactly what Applicant purports to have discovered (i.e., a half-life of 240 h) is evidence of obviousness rather than non-obviousness (see, e.g., MPEP § 716.02(c)(II), noting that expected beneficial results are evidence of obviousness). Accordingly, because no evidence of unexpected results have been placed on record commensurate in scope with the requirements of MPEP § 716.02, then arguments alleging (or otherwise premised upon) the existence of unexpected results are not persuasive.
It is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G) by alleging the existence of “an overall substantial benefit of the fusion” relative to other fusions (see, e.g., Reply filed 6/1/2022 at 5-6 at bridging ¶).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G) by alleging that the Applicant’s own disclosure identified a solution to a problem identified subsequently in post-filed art (see, e.g., Reply filed 6/1/2022 at 6 at 1st full ¶).  This point is moot for at least the following reasons: First, the Examiner’s rationale for arriving at the claimed invention may differ from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)), and the Examiner’s basis for determining obviousness has been explicitly identified under MPEP § 2143(I)(A), (B), (C), (D), and (G).  Second, neither the Sun et al. paper nor the instant disclosure were in the public domain at the time of the instant invention, but obviousness and predictability are “determined at the time the invention was made” (see, e.g., MPEP § 2143.02(III)).  Therefore, arguments addressing what would have been predictable at the time the invention was made using information not actually available to artisans “at the time the invention was made” relies upon knowledge gleaned only in the future, and therefore improper hindsight.  Third, if Applicant is alleging that US’948 (“KODRA”) renders additional embodiments obvious, this is neither disputed nor dispositive of obviousness in view of the combination of references relied upon by the Examiner and the rationales supporting a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and (G).
It is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G) by alleging a lack of predictability (see, e.g., Reply filed 6/1/2022 at 6 at 2nd full ¶, 7 at 2nd full¶). The prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Here, Schellenberger explicitly teaches and discloses the use of XTEN in place of PEG and fusions of XTEN with therapeutic polypeptides specifically for the purpose of improving half-life (see, e.g., Schellenberger at title, abs, Table 1 at 1188, passim), and reduces to practice multiple examples (see id).  No evidence of inoperability or skepticism of experts has been placed on record commensurate in scope with the requirements of MPEP § 716.05 or 716.07.  Therefore, in view of the instant record an artisan would have reasonably predicted and expected that the XTEN sequences and methodology disclosed by Schellenberger could be advantageously extended to other therapeutic polypeptides exactly as taught and suggested by Schellenberger, and that such modifications would lead to results similar to those disclosed and exemplified in the prior art. Accordingly, amble predictability exists to establish obviousness.  Per MPEP § 2143.02, “[o]bviousness does not require absolute predictability”, but instead only “at least some degree of predictability is required”.  Accordingly, this line of arguments is not persuasive in view of the current record.
It is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G) by alleging that the product utilized in the claimed methods has a superior half-life relative to a distinct fusion polypeptide taught in post-filed art (see, e.g., Reply filed 6/1/2022 at 6-7 at bridging ¶).  This is neither disputed nor dispositive of obviousness in view of the prior art applied above, which does not rely upon or recite the post-filed art at issue (see, e.g., MPEP § 2143.02(III), noting that predictability is determined at the time the invention was made).  Accordingly, it is unclear how comparisons with WO’399, published circa 2019, addresses the rejection of record.
It is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G) by alleging that the product utilized in the claimed methods has a superior half-life relative to a distinct fusion polypeptide in a post-filed patent grant (see, e.g., Reply filed 6/1/2022 at 7 at 1st full ¶).  This is neither disputed nor dispositive of obviousness in view of the prior art applied above, which does not rely upon or recite the post-filed art at issue (see, e.g., MPEP § 2143.02(III), noting that predictability is determined at the time the invention was made).  Accordingly, it is unclear how comparisons with US’036, published circa 2017, addresses the rejection of record.  Furthermore, comparisons with GLP-2-ELP are not at issue and US’036 was not relied upon by the Examiner to establish obviousness under MPEP § 2143(I)(A), (B), (C), (D), and/or (G).  Therefore, such arguments are not persuasive.
Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set froth above. Therefore, the rejection is maintained as revised above, wherein all revisions were necessitated by Applicant amendment.

Conclusion
All claims are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Marier et al. (Pharmacokinetics, safety, and tolerability of teduglutide, a glucagon-like peptide-2 (GLP-2) analog, following multiple ascending subcutaneous administrations in healthy subjects, J. Clin. Pharmacol., vol. 48(11):1289-99 (Nov. 2008); hereafter “Marier”; cited in previous action).
        2 See, e.g., Martin et al., Glucagon-Like peptide-2 induces intestinal adaptation in parenterally fed rats with short bowel syndrome, Am. J. Physiol. Gastrointest Liver Physiol., vol. 286:G964-G972 (Feb. 12, 2004); cited in previous action; hereafter “Martin”; at G964 at col II at 2nd full ¶, Table 3 on G967, and G967 at col II at § Gross and Microscopic Morphology).
        3 See, e.g., Kaji et al., The effects of variations in dose and method of administration on glucagon like peptide-2 activity in rats, European Journal of Pharmacology, vol. 596:138-145 (online Aug. 22, 2008); cited in previous action; hereafter “Kaji”; at abs, noting that “total small bowel length [was] significantly increased”; at 139 at col I at 1st full ¶, noting that GLP-2 had been previously shown to result in “a significant increase” in small intestinal features; at Table 1 on 141 showing increased total small bowel length after GLP2 treatment, at 143 at § 3.1, noting that small bowel length was increased; at 143 at col II at penultimate ¶, noting that GLP2 results in increases of small bowel length).
        4 Schellenberger et al., A recombinant polypeptide extends the in vivo half-life of peptides and proteins in a tunable manner, Nature Biotechnology, vol. 27(12):1186-1190 and 20 pages of online supplemental material (Nov. 15, 2009); hereafter “Schellenberger”; cited in previous action.
        5 See, e.g., Martin at G964 at col II at 2nd full ¶, Table 3 on G967, and G967 at col II at § Gross and Microscopic Morphology).
        6 See, e.g., Kaji at abs, noting that “total small bowel length [was] significantly increased”; at 139 at col I at 1st full ¶, noting that GLP-2 had been previously shown to result in “a significant increase” in small intestinal features; at Table 1 on 141 showing increased total small bowel length after GLP2 treatment, at 143 at § 3.1, noting that small bowel length was increased; at 143 at col II at penultimate ¶, noting that GLP2 results in increases of small bowel length.